Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 depend from claims 7 and 17 respectively. In claims 7 and 19, only one (at least one) of the pressure or temperature measurement is required. However, in claims 9 and 19, both pressure and temperature measurements are required. Since claims 9 and 19 depend from claims 7 and 17, it is unclear whether both pressure and temperature measurements are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (U.S. 2014/0034301A1), in view of Xue et al. (U.S. 2015/0219443A1).
Regarding claims 1-3, and 6-7, Leblanc discloses a method comprising: utilizing a distributed fiber optic sensing cable (optical cable 300, para 0016 and 0034) connected to a cementing tool (210a,b, 220a,b) disposed into a wellbore (102), the distributed fiber optic sensing cable (300) being configured to obtain distributed strain sensing data along the wellbore (refer to abstract, para 0012, 0016, 0019, 0026-0029, 0032-0034, and 0037); 
receiving (at processor 116, see fig. 1) the distributed strain sensing data along the wellbore from the distributed fiber optic sensing cable (300); and 
determining a strain value based on the distributed measurement pressure data and the distributed strain sensing data (refer to abstract, para 0012, 0016, 0019, 0026-0029, 0032-0034, and 0037); wherein the strain value is temperature (para 0016: the distributed optical cable 300 measures strain and temperature, therefore the temperature measurement represent the strain value); 
wherein the distributed fiber optic sensing cable (300) is configured to transmit optical signals through the wellbore (refer to para 0016) and transmit backscattered optical signals (refer to para 0016, 0026, and 0029);  
wherein the received distributed strain sensing data includes Brillouin measurements (para 0016, 0026, and 0034) based on the backscattered optical signals (refer to para 0016, 0026, and 0029);
wherein the received distributed strain sensing data includes Rayleigh measurements based on the backscattered optical signals (refer to para 0029).  
However, Leblanc fails to teach determining distributed measurement pressure data based on the distributed strain sensing data received from the distributed fiber optic sensing cable.
Xue et al. teach that Brillouin frequency shift and Rayleigh frequency shift can be generated by applying strain (pressure) to an optical fiber. The frequency shifts depend on the strain applied to the optical fiber, hence the applied pressure can be measured by measuring the frequency shift amount (refer to para 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distributed sensing system of Leblanc to include determining distributed measurement pressure data based on the distributed strain sensing data received from the distributed fiber optic sensing cable, as taught by Xue et al., for the purpose of measuring pressure data along the optical fiber. 
Regarding claim 8, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claim 7 above; Leblanc further discloses further comprising presenting the at least one of pressure and temperature on a user interface (120, see fig. 1 and refer to para 0017).    
Regarding claim 10, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claim 1 above;  Leblanc further discloses wherein the cementing tool is a cementing top plug or a cementing top plug dart.  
Regarding claims 11-14, and 17, Leblanc discloses a system (see fig. 1) comprising: a cementing tool (210a,b, 220a,b) configured to be disposed into a wellbore (102); 
a distributed sensing system (optical cable 300 is part of a distributed sensing system, para 0016 and 0034) comprising: a distributed fiber optic sensing cable (300) configured to connect to the cementing tool (210a,b, 220a,b, see fig. 1); and 
an interrogator (114) positionable at a surface of the wellbore (see fig. 1) configured to: receive distributed strain sensing data along the wellbore from the distributed fiber optic sensing cable (300, refer to para 0015-0017 and 0026); and 
a processor (116, see fig. 1 and para 0026) in communication with the distributed sensing system (in fig. 1, the processor 116 is connected to interrogator 114 and fiber optic cable 300) and configured to determine a strain value based on the distributed strain sensing data (refer to abstract, para 0012, 0016, 0019, 0026-0029, 0032-0034, and 0037), wherein the strain value is temperature (para 0016: the distributed optical cable 300 measures strain and temperature, therefore the temperature measurement represent the strain value);
wherein the distributed fiber optic sensing cable (300) is configured to transmit optical signals through the wellbore (refer to para 0016) and transmit backscattered optical signals (refer to para 0016, 0026, and 0029);
wherein the received distributed strain sensing data includes Brillouin measurements (para 0016, 0026, and 0034) based on the backscattered optical signals (refer to para 0016, 0026, and 0029); 
wherein the received distributed strain sensing data includes Rayleigh measurements based on the backscattered optical signals (refer to para 0029).  
However, Leblanc fails to teach determining distributed measurement pressure data from the distributed strain sensing data and the strain value based on the distributed measurement pressure data. 
Xue et al. teach that Brillouin frequency shift and Rayleigh frequency shift can be generated by applying strain (pressure) to an optical fiber. The frequency shifts depend on the strain applied to the optical fiber, hence the applied pressure can be measured by measuring the frequency shift amount (refer to para 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distributed sensing system of Leblanc to include determining distributed measurement pressure data from the distributed strain sensing data and the strain value based on the distributed measurement pressure data, as taught by Xue et al., for the purpose of measuring pressure data along the optical fiber. 
Regarding claim 16, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claim 11 above;  Leblanc further discloses wherein the distributed sensing system is at least one of a distributed temperature sensing system and a distributed strain sensing system (refer abstract, para 0012, 0016, and 0034).  
Regarding claim 18, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claim 17 above;  Leblanc further discloses wherein the at least one of pressure and temperature is presented on a user interface (120, see fig. 1 and refer to para 0017).  
Regarding claim 20, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claim 17 above;  Leblanc further discloses wherein the cementing tool is a cementing top plug (210a,b, 220a,b, see fig. 1, refer to para 0014, 0018-0019).  
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (U.S. 2014/0034301A1), in view of Xue et al. (U.S. 2015/0219443A1) as applied to claims 2 and 12 above, and further in view of Stokley et al. (U.S. 2018/0245424A1).
Regarding claims 4 and 15, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claims 2 and 12 above;  however, combination of Leblanc and Xue et al. fail to teach wherein the optical signals are modulated with respect to frequency, amplitude, or phase.  
Stokley et al., in the same field of endeavor, teach a system (100, see fig. 1) comprising: a cementing tool (116) configured to be disposed into a wellbore (102); a distributed sensing system comprising a distributed fiber optic sensing cable (112) and a modulation device (204; para 0023-0024), for modulating the optical signal in response to a voltage generated (refer to para 0024), wherein the optical signals are modulated with respect to frequency, amplitude, or phase (refer to para 0024).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leblanc and Xue et al. to include a modulation device, for modulating the optical signals with respect to frequency, amplitude, or phase, as taught by Stokley et al., for modulating the optical signal in response to electrical signals (refer to para 0023-0024). 
Regarding claim 5, the combination of Leblanc, Xue et al., and Stokley et al. teach all the features of this claim as applied to claim 4 above; Xue et al. further disclose measuring a shift in frequency of the backscattered optical signals (abstract: Brillouin measurement and/or Rayleight measurements can be performed to determine  frequency shift; also refer to para 0007-0008). 
Since Leblanc discloses Brillouin measurements (para 0016, 0026, and 0034) and Rayleigh measurements (refer to para 0029), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Brillouin measurements and/or Rayleigh measurements of Leblanc, as modified by Xue et al. and Stokley et al. to determine a shift in frequency of the backscattered optical signals, since its known to use Brillouin measurement and/or Rayleight measurements to determine a frequency shift amount as taught by Xue et al.  (refer to abstract and para 0007-0008). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (U.S. 2014/0034301A1), in view of Xue et al. (U.S. 2015/0219443A1) as applied to claims 7 and 117 above, and further in view of Tubel (U.S.2003/0094281A1).
Regarding claims 9 and 9, the combination of Leblanc and Xue et al. teach all the features of this claim as applied to claims 7 and 17 above;  however, combination of Leblanc and Xue et al. fail to teach wherein the pressure and the temperature are measured simultaneously using the distributed fiber optic sensing cable.  
Tubel teaches that fiber optic sensor systems can be used for measuring environmental parameters; wherein different wavelengths/frequencies can be used for simultaneously measuring two environmental parameters downhole, such as temperature and strain (refer to para 0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leblanc and Xue et al. to simultaneously measure two downhole parameters, as taught by Tubel, such as pressure and temperature, for saving time and cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672